TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00171-CR



                               Bonnie Renea Johnson, Appellant

                                                 v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
           NO. 64288, HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Bonnie Renea Johnson seeks to appeal a judgment of conviction for

aggravated robbery. The trial court has certified that this is a plea bargain case and Johnson has no

right of appeal. The appeal is dismissed. See Tex. R. App. P. 25.2(a)(2), (d).



                                              ___________________________________________

                                              Diane M. Henson, Justice

Before Justices Patterson, Puryear and Henson

Dismissed for Want of Jurisdiction

Filed: April 29, 2010

Do Not Publish